Citation Nr: 0313810	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-12 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for disability manifested by neck pain.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for disability manifested by shoulder pain.

(The issues of entitlement to service connection for neck 
disability, for shoulder disability, and for headaches will 
be the subject of a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1994 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues presented were remanded by the Board in 
November 2002 in order for the veteran to be scheduled a 
personal hearing before a hearing officer at the RO.  
However, the record shows that the veteran canceled the  
hearing, scheduled in January 2003, and he has not otherwise 
expressed a desire to reschedule that hearing.  

The November 2002 remand characterized all three issues on 
appeal as entitlement to service connection.  Upon further 
review, the record shows that the veteran was denied 
entitlement to service connection for disability manifested 
neck pain and shoulder pain in a July 1996 rating decision.  
As discussed below, the July 1996 rating decision became 
final.  38 U.S.C.A. § 7105(c).  In the current appeal, the RO 
appeared to reopen the veteran's service-connection neck and 
shoulder pain claims, however, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson, infra.  The 
Board therefore finds that in addition to the entitlement to 
service connection for disability manifested by headaches, 
the remaining issues on appeal at this time are whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for disability manifested 
by neck pain and shoulder pain.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for neck disability, for 
shoulder disability, and for headaches, pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903).  


FINDINGS OF FACT

1.  By rating decision in July 1996, the RO denied 
entitlement to service connection for disability manifested 
by neck pain; the veteran did not file a notice of 
disagreement.

2.  Evidence received since the July 1996 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for neck disability, characterized as 
sprain/strain of the cervical spine.    

3.  By rating decision in July 1996, the RO denied 
entitlement to service connection for disability manifested 
by shoulder pain; the veteran did not file a notice of 
disagreement.

4.  Evidence received since the July 1996 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for disability manifested by shoulder pain.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision which denied entitlement to 
service connection for disability manifested by neck pain is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 1996 rating decision, and the claim of entitlement to 
service connection for disability manifested by neck pain is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  

3.  The July 1996 rating decision which denied entitlement to 
service connection for disability manifested by shoulder pain 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the 
July 1996 rating decision, and the claim of entitlement to 
service connection for disability manifested by shoulder pain 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection and his application to reopen his claims 
for service connection for disabilities manifested by neck 
and shoulder pain.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a March 2001 letter and a February 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, private medical statement from 
Fred J. Shultz, M.D., and a medical record from Orange 
Coastal College Student Health Service.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

The veteran's underlying contention is that he currently 
suffers from disabilities manifested by neck and shoulder 
pain, which are related to an inservice injury or are 
proximately due to or the result of a service-connected 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, a July 1996 rating decision denied service 
connection for disabilities manifested by neck and shoulder 
pain.  The veteran was notified of that determination and 
informed of appellate rights and procedures that same month.  
However, the veteran did not file a notice of disagreement to 
initiate an appeal from the July 1996 rating decision.  The 
July 1996 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, claims which are the subject 
of a prior final denials may be reopened and the prior 
disposition reviewed if certain requirements are met.  

New and Material

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

As noted above, it appears from a December 1999 rating 
decision that the RO in fact found that the claims for 
entitlement to service connection for disabilities manifested 
by neck and shoulder pain had been reopened.  The RO then 
discussed the merits of the evidence and found that service 
connection was not warranted for both claims.  Although the 
RO may have determine that new and material evidence was 
received to reopen the claims, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Neck Disability

In the July 1996 rating decision, the veteran's claim was 
denied on the basis that although a November 1995 service 
record showed that the veteran was assessed as having a neck 
strain, the neck strain required no further medical treatment 
and had resolved.  Further, the medical evidence following 
service did not show that the veteran had a current, chronic 
neck disability.  However, evidence received since the July 
1996 rating decision includes a VA treatment report in April 
2001.  The April 2001 VA examiner determined that the veteran 
had a sprain/strain of the cervical spine.  This evidence 
clearly goes to the basis for the July 1996 denial.  As such, 
the evidence received since the July 1996 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for neck disability characterized as 
sprain/strain of the cervical spine, has been reopened.  



Shoulder Pain

In the July 1996 rating decision, the veteran's claim was 
denied on the basis that although there was pain in right 
shoulder with all motion during separation examination in May 
1996, there was no diagnosis of a shoulder disability in 
service or following service to warrant service connection.  
In connection with his current attempt to reopen his service 
connection claim for disability manifested by shoulder pain, 
VA medical records, private medical record from Orange 
Coastal College Student Health Service, and a private medical 
statement from Fred J. Shultz, M.D. has been received.  

VA medical records and Dr. Shultz's medical statement refer 
to the veteran's shoulder problems as shoulder pain.  The 
July 1996 rating decision appears to have denied the claim 
due to the fact that there was no current shoulder 
disability.  Evidence received since July 1996 does not 
appear to show any clear diagnosis of shoulder disability, 
but the references to pain in the shoulder girdle muscles 
together with reference to diffuse myofascial trigger points 
(as noted in an April 2001 clinical record) do suggest that 
there may be some shoulder disorder present.  For purposes of 
reopening the claim, the Board finds this evidence to be new 
and material.     

With regard to both issues, additional development is 
necessary before a merits analysis may be undertaken. 




ORDER

The veteran's claims of entitlement to service connection for 
disability manifested by neck pain and for disability 
manifested by shoulder pain have been reopened.  To this 
extent, the appeal is granted.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

